Citation Nr: 0911009	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left upper extremity.

2.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to an effective date prior to October 1, 1991 
for post-traumatic stress disorder (PTSD).

6.  Entitlement to an evaluation in excess of 10 percent 
disabling for PTSD for the period prior to June 16, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not reveal that the 
Veteran's peripheral neuropathy of the left upper extremity 
manifests any sensory deficiencies.  

2.  The medical evidence of record does not reveal that the 
Veteran's peripheral neuropathy of the right upper extremity 
manifests any sensory deficiencies.  

3.  There is no competent medical evidence showing that the 
Veteran developed hypertension as a result of service or 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.

4.  There is no competent medical evidence showing that the 
Veteran developed erectile dysfunction as a result of service 
or proximately due to, the result of, or aggravated by a 
service-connected disease or injury.

5.  In an August 1985 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The Veteran did not appeal this rating 
decision.

6.  The Veteran has not asserted that the August 1985 rating 
decision, that denied his claim of entitlement to service 
connection for a psychiatric disorder was clearly and 
unmistakably erroneous.

7.  The Veteran did not again seek entitlement to service 
connection for any psychiatric disorder prior to his claim of 
entitlement to service connection for PTSD filed on October 
1, 1991.

8.  In a July 2004 rating decision, the RO granted 
entitlement to service connection for PTSD, effective October 
1, 1991.

9.  Prior to June 16, 2004, the Veteran's PTSD manifested 
depression, lack of energy and motivation, insomnia, crying 
spells, nightmares, intrusive thoughts, anxiety, poor 
concentration, feelings of helplessness, hopelessness, and 
worthlessness, needing to be pushed to bathe, not being able 
to continuously hold any job or take proper care of his 
businesses, and Global Assessment of Functioning (GAF) scores 
of 60 and 80 representing no more than slight impairment in 
social, occupational, or school functioning to moderate 
symptoms.  Prior to June 16, 2004 the Veteran's PTSD did not 
manifest flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
peripheral neuropathy of the left upper extremity have not 
been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 8510 (2008).

2.  The criteria for an initial compensable evaluation for 
peripheral neuropathy of the right upper extremity have not 
been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 8510 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, and has not been shown to be proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2008).

4.  Erectile dysfunction was not incurred in or aggravated by 
service, and has not been shown to be proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2008).

5.  Entitlement to an effective date prior to October 1, 
1991, for the grant of service connection for PTSD, is not 
warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.400 (2008).

6.  The criteria for an evaluation of 30 percent disabling, 
and no higher, for PTSD, for the period prior to June 16, 
2004, have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

The Veteran seeks entitlement to an effective date for 
service connection for PTSD prior to October 1, 1991.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO denied a claim of entitlement to service 
connection for a psychiatric disorder in a rating decision 
dated in August 1985.  The Veteran did not file an appeal of 
this decision.  Subsequently, in October 1991 the Veteran 
filed a claim of entitlement to service connection for PTSD.  
In a rating decision, dated in July 2004, the RO granted 
service connection for PTSD and assigned an effective of 
October 1, 1991, the date the Veteran's claim of entitlement 
to service connection for PTSD was filed with the VA.  An 
effective date of an award of service connection is not based 
on the earliest medical evidence showing a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran 
did not file a formal or informal application for service 
connection for PTSD prior to October 1, 1991, after the prior 
rating decision denying entitlement to service connection for 
a psychiatric disorder, dated in August 1985, and has not 
challenged the August 1985 rating decision on the basis that 
it is the result of clear and unmistakable error, VA is 
precluded, as a matter of law, from granting an effective 
date prior to October 1, 1991, for service connection for 
PTSD.

II. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Peripheral Neuropathy

The Veteran seeks an initial compensable evaluation for 
peripheral neuropathy of the left and right upper 
extremities.

The Veteran's left and right upper extremities are currently 
evaluated as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic 8510.

Diagnostic Code 8510 provides ratings for paralysis of the 
upper radicular group of nerves (fifth and sixth cervicals).  
Diagnostic Code 8510 provides that mild incomplete paralysis 
is rated 20 percent disabling on the major side and 20 
percent on the minor side; moderate incomplete paralysis is 
rated 40 percent disabling on the major side and 30 percent 
on the minor side; and severe incomplete paralysis is rated 
50 percent disabling on the major side and 40 percent on the 
minor side.  Complete paralysis of the upper radicular group, 
with all shoulder and elbow movements lost or severely 
affected, hand and wrist movements not affected, is rated 70 
percent disabling on the major side and 60 percent on the 
minor side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

In June 2006 the Veteran underwent a private electromyography 
study.  The study revealed right carpal tunnel syndrome with 
superimposed sensory, peripheral neuropathy.

In June 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he had 
progressive episodic weakness in the arms and deep aching 
pain that is worse when he goes to sleep.  The examination 
revealed muscle strengths of 5 and no motor function 
impairment in both the right and left upper extremity.  
Sensory examination was normal in both the right and left 
upper extremities.  The examiner diagnosed the Veteran with 
generalized peripheral neuropathy.

In light of the evidence, the Board finds that an initial 
compensable evaluation for peripheral neuropathy of the left 
and right upper extremities is not warranted.  The evidence 
of record does not reveal that the Veteran peripheral 
neuropathy manifests any sensory deficiencies.  Examination 
in June 2006, including electromyography results, does not 
reveal any loss of muscle strength or any sensory impairment.  
As such, entitlement to a compensable evaluation for 
peripheral neuropathy of the left and right upper extremities 
must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for peripheral neuropathy of the left upper 
extremity and entitlement to a compensable evaluation for 
peripheral neuropathy of the right upper extremity, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. PTSD

The Veteran seeks an evaluation in excess of 10 percent 
disabling for PTSD for the period prior to June 16, 2004.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are useful indicators of the 
severity of a mental disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  A GAF score of 71-
80 indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors, and 
result in no more than slight impairment in social, 
occupational, or school functioning.  DSM-IV GAF scores 
ranging between 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.  Scores 
between 51 to 60 are indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the Veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  In this regard, 
the General Counsel of VA has held that, ordinarily where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board should first determine whether the 
revised version is more favorable to the Veteran.  See 
VAOPGCPREC 3-2000 (2000).  Under those circumstances, the 
General Counsel advised that it might be necessary for the 
Board to apply both the old and new versions of the 
regulation.  

Under the former criteria, a 10 percent rating was warranted 
when there was mild social and industrial impairment.  A 30 
percent evaluation required that the PTSD be productive of 
definite impairment of social and industrial adaptability.  
The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 Vet. 
App. 301 (1993).  A 50 percent evaluation was assigned where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Such 
criteria provided three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

Under the current provisions of 38 C.F.R. § 4.130, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a VA treatment note, dated in September 1990, the Veteran 
was noted to have recurrent depression, isolation, anger, and 
loss of interest.

In February 1991 the Veteran was noted to suffer from 
avoidance, hyperarousal, and depression.  In April 1991 the 
Veteran was noted to be dressed in clean cloths, have 
depressive ideas, feel hopeless, helpless, and depressed, and 
have trouble sleeping.

In May 1992 the Veteran was afforded a VA C&P PTSD 
examination.  The Veteran reported that he was usually 
isolated, talked very little, and had not worked in two 
years.  He indicated that he felt very down, cried a lot, and 
complained about a general lack of interest.  The Veteran was 
reported to have to be pushed to take a bath and clean 
himself.  He did not have visitors and had very restless 
sleep.  The Veteran was reported to have strong suicidal 
thoughts.  He was indicated to be afraid of noises, 
particularly of airplanes and helicopters.  Upon examination, 
the Veteran was casually dressed and looked sad.  He was 
quiet, distant, talked very little, but was in contact.  The 
Veteran was not delusional.  He was oriented, his memory was 
preserved and retention and recall were good.  The examiner 
diagnosed the Veteran with affective disorder and major 
depression with PTSD features.

In a December 1992 VA treatment note, the Veteran was noted 
to be sad, irritable, frustrated, and anxious.  He reported 
having recurrent Vietnam experiences, crying spells, and 
death wishes.  The Veteran was noted to be alert and 
oriented.  The Veteran was diagnosed with PTSD.

In February 1993 the Veteran was noted to be anxious and to 
overeat.  He was reported to be dressed in clean cloths, have 
relevant, coherent logic without delusions or suicidal or 
homicidal ideation.  In November 1995 the Veteran was noted 
to be dressed in clean clothing, have relevant, coherent 
logic, and have feelings of hopelessness and helplessness.  
In a VA treatment note, dated in January 1996, the Veteran 
was noted to be cleanly dressed, have relevant, coherent 
logic, and have no delusions.  In a VA treatment note, dated 
in March 1996 the Veteran was noted to be supporting himself.  
In July 1996 the Veteran was noted to have relevant, coherent 
logic, crying spells, fear, and no suicidal ideations. In a 
December 1996 VA treatment note, the Veteran was reported to 
have intrusive recalls of his experiences in Vietnam.

In a VA treatment note, dated in May 1997, the Veteran was 
reported to be dressed in clean cloths, have relevant, 
coherent logic, have no delusions, poor self image, 
pessimistic attitude, no ideation of self harm.  In August 
1997 the Veteran was noted to be dressed in clean cloths, 
have relevant, coherent logic, no delusions, no depresseive 
ideas, no self harm ideas, no homicidal ideas, and no memory 
or insight problems.

In a VA treatment note, dated in August 1999, the Veteran was 
reported to have relevant, coherent logic, depressive ideas, 
lack of energy and motivation, insomnia, crying spells, and 
no self harm ideas.

In January 2000 the Veteran was afforded a VA C&P PTSD 
examination.  The Veteran reported that he has never been 
able to continuously hold any job or take proper care of his 
businesses.  He stated that he has nightmares and that he 
attempted to commit suicide after separation from service.  
Upon examination the Veteran was noted to be clean, unshaven, 
adequately dressed and groomed.  He was alert and oriented.  
The Veteran's mood was depressed.  His affect was constricted 
and his attention, concentration, and memory were good.  The 
veteran's speech was clear and coherent.  The Veteran was 
noted to not be hallucinating.  He had no suicidal or 
homicidal ideation.  The Veteran's insight and judgment were 
fair and he exhibited good impulse control.  The examiner 
diagnosed the Veteran with depressive disorder and assigned a 
GAF score of 80.

In an August 2000 VA treatment note, the Veteran was noted to 
be feeling depressed and guilty.  In a March 2002 VA 
treatment note, the Veteran was reported to have intrusive, 
distressing recalls and nightmares of his Vietnam 
experiences.  He was indicated to be depressed and feeling 
guilty.  The Veteran was detached from others and unable to 
experience joy or affection toward family.  He had sleep 
problems, anxiety, and poor concentration.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 60.

In June 2004 the Veteran was afforded a VA C&P PTSD 
examination.  The Veteran reported continual problems with 
keep employment and running businesses.  He indicated that he 
had marital problems due to poor interpersonal relationships.  
He reported poor leisure activities and social relations.  
Upon examination, the Veteran was appropriately dressed with 
adequate hygiene.  He was cooperative, spontaneous, and made 
eye contact with the examiner.  The Veteran was alert and in 
contact with reality.  There was no evidence of psychomotor 
retardation or agitation.  There were no tics, tremors, or 
abnormal involuntary movement.  The Veteran's thought 
processes were coherent and logical.  There was no looseness 
of association and no evidence of disorganized speech.  There 
was no evidence of delusions or hallucinations.  The Veteran 
did not have any phobias, obsessions, panic attacks, or 
suicidal ideas.  The Veteran's mood was depressed and 
anxious.  His affect was constricted and appropriate.  The 
Veteran's memory for recent, remote, and immediate events was 
intact.  His abstraction capacity was normal and his judgment 
and insight were fair.  The examiner indicated that the 
Veteran's signs and symptoms were seriously interfering with 
his employment and social functioning.  The examiner 
diagnosed the Veteran with PTSD and indicated that the 
Veteran has distressing, intrusive thoughts and nightmares 
associated with his traumatic experiences in Vietnam.  The 
Veteran was noted to have irritability, difficulty 
concentrating, insomnia, jumpiness, and hypervigilence.  The 
examiner assigned the Veteran a GAF score of 50.

In light of the evidence, the Board finds that the Veteran's 
PTSD disability warrants an evaluation of 30 percent 
disabling for the entire period on appeal.  Prior to June 16, 
2004 the Veteran's PTSD manifested depression, lack of energy 
and motivation, insomnia, crying spells, nightmares, 
intrusive thoughts, anxiety, poor concentration, feelings of 
helplessness, hopelessness, and worthlessness, needing to be 
pushed to bathe, and not being able to continuously hold any 
job or take proper care of his businesses.  The Veteran was 
assigned GAF scores of 60 and 80 during this time period 
representing no more than slight impairment in social, 
occupational, or school functioning to moderate symptoms.  
Prior to June 16, 2004 the Veteran's PTSD did not manifest 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  As such 
the Veteran's PTSD manifests symptoms, prior to June 16, 
2004, more nearly approximate the earlier criteria for an 
evaluation of 30 percent disabling, and no higher.  
Therefore, an evaluation of 30 percent, and no higher, is 
granted for PTSD for the period prior to June 16, 2004.

III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.




A. Erectile Dysfunction

The Veteran seeks entitlement to service connection for 
erectile dysfunction, to include as secondary to diabetes 
mellitus, type II.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for erectile dysfunction.  
Upon examination at separation from service in January 1968, 
the Veteran was not noted to have any erectile dysfunction or 
any genitourinary disorders.

In March 1985 the Veteran was afforded a VA C&P examination.  
The Veteran was not noted to have any erectile dysfunction.  
The Veteran was reported to have a normal prostate and normal 
male genitalia.  The Veteran was not diagnosed with any 
erectile dysfunction.

In June 2006 the Veteran was afforded a VA C&P examination.  
The Veteran was not noted to have any impotence due to 
surgery on any part of the urinary tract.  The Veteran was 
reported to be able to have intercourse with ejaculation 
every two to three weeks.  He was noted to not be using any 
medications, injections, implants, pumps, or counseling.  
After examination, the Veteran was noted to not have any 
erectile dysfunction.

The Veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for any erectile 
dysfunction.

In light of the evidence, the Board finds that entitlement to 
service connection for erectile dysfunction, to include as 
secondary to diabetes mellitus, is not warranted.  The 
Veteran's service treatment records and post-service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any erectile dysfunction.  Upon examination in 
June 2006 the Veteran was noted to be able to have 
intercourse every two to three weeks and to not have any 
erectile dysfunction.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, there 
is no competent evidence associating any erectile dysfunction 
with the Veteran's service or with his diabetes mellitus.  As 
such, entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus, is 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for erectile dysfunction, to include as secondary to diabetes 
mellitus, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B. Hypertension

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus, 
type II.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for hypertension.  Upon 
examination at separation from service in January 1968, the 
Veteran was not noted to have any hypertension or any 
vascular disorders and the Veteran's blood pressure was 
reported as 132/74.

In March 1985 the Veteran was afforded a VA C&P examination.  
The Veteran was noted to have a blood pressure of 120/80.  
The Veteran was not diagnosed with any hypertension.

In a VA treatment note, dated in March 1991 the Veteran was 
noted to have a blood pressure of 108/70 and in September 
1991 the Veteran was noted to report that he did not take any 
medications other than Xanax.  In an October 1997 VA 
treatment note the Veteran was diagnosed with high blood 
pressure and was advised to have his blood pressure monitored 
at the emergency room.  The Veteran declined emergency room 
treatment and was prescribed Norvasc to control his blood 
pressure.  The Veteran's post service treatment records 
reveal that the Veteran has been continuously diagnosed with 
and treated for high blood pressure since October 1997.

In July 2006 the Veteran afforded a VA C&P examination.  
After examination the Veteran was diagnosed with arterial 
hypertension.  The examiner indicated that the Veteran had 
arterial hypertension since 1990 and was diagnosed with 
diabetes mellitus after the diagnosis of arterial 
hypertension.  The examiner rendered the opinion that the 
Veteran's hypertension was not due to or aggravated by the 
Veteran's diabetes mellitus.

There is no competent medical evidence of record associating 
the Veteran's current hypertension with the Veteran's active 
service.

In light of the evidence, the Board finds that entitlement to 
service connection for hypertension, to include as secondary 
to diabetes mellitus, is not warranted.  The Veteran was not 
diagnosed with hypertension until, at the earliest, 1990, 
many years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.).  After examination in July 2006, the examiner 
rendered the opinion that the Veteran's hypertension was not 
due to or aggravated by the Veteran's diabetes mellitus.  In 
addition, there is no evidence of any complaint, diagnosis, 
or treatment for hypertension in service and no competent 
medical evidence associating the Veteran's current 
hypertension to the Veteran's active service.  As such, 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hypertension, to include as secondary to diabetes 
mellitus, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, in regard to the Veteran's claims of entitlement to 
service connection for erectile dysfunction and hypertension, 
the VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in March 2006 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

As to the Veteran's erectile dysfunction and hypertension 
claims, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.

In regard to the Veteran's claims of entitlement to an 
initial compensable evaluation for peripheral neuropathy of 
the left upper extremity, entitlement to an initial 
compensable evaluation for peripheral neuropathy of the right 
upper extremity, entitlement to an effective date prior to 
October 1, 1991 for PTSD, and entitlement to an evaluation in 
excess of 10 percent disabling for PTSD for the period prior 
to June 16, 2004, the Veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, VA's duty to notify has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all applicable VA 
treatment records and all private treatment records 
adequately identified by the Veteran.  The appellant was 
afforded a VA medical examination regarding his claims in May 
1992, January 2000, June 2006, and July 2006.

The Board notes that the Veteran was not afforded a VA 
medical examination in regard to whether his current 
hypertension is directly related to his active service.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of any complaint, 
diagnosis, or treatment of the Veteran for hypertension while 
in service.  There is no evidence of any complaint, 
diagnosis, or treatment of hypertension until many years 
after separation from service and there is no indication, 
other than in the Veteran's statements, that the Veteran's 
current hypertension may be related to the Veteran's active 
service.  As such, the Board finds it unnecessary to afford 
the Veteran an examination regarding whether his current 
hypertension is directly due to his active service.

The Board notes that retrospective medical opinions are 
permitted in determining disability ratings.  See Chotta v. 
Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 
Vet. App. 63 (2008).  However, VA has no duty to provide such 
an examination here in regard to the Veteran's claim of 
entitlement to an evaluation in excess of 10 percent 
disabling for PTSD for the period prior to June 16, 2004.  
The record reveals significant records of the Veteran's 
treatment during the relevant period have been associated 
with the claims folder and contain two the reports of two VA 
medical examinations.  As such, the Board finds, in light of 
the complete record, sufficient evidence to adjudicate the 
Veteran's claim without obtaining a retrospective medical 
opinion.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus, is denied.

Entitlement to an effective date prior to October 1, 1991 for 
PTSD is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, an evaluation of 30 percent disabling for 
PTSD, and no higher, is granted, for the period prior to June 
16, 2004.


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


